89 F.3d 829
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James OUTLAW, Petitioner-Appellant,v.STATE of South Carolina;  Charles H. Condon, AttorneyGeneral of the State of South Carolina,Respondents-Appellees.
No. 96-6419.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided July 2, 1996.

Appeal from the United States District Court for the District of South Carolina, at Columbia.   Joseph R. McCrorey, Magistrate Judge.  (CA-95-3827-3-22BC)
James Outlaw, Appellant Pro Se.  Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the order of the magistrate judge granting Respondents an extension of time in which to respond to Appellant's 28 U.S.C. § 2254 (1988) petition.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We deny a certificate of appealability and dismiss the appeal as interlocutory.   We deny as moot Appellant's motion for bail pending appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.